Citation Nr: 1610103	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for lupus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied entitlement to service connection for lupus. 

In September 2013, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In September 2013 the Board also remanded the Veteran's claims of entitlement to service connection for peripheral neuropathy of the right and left upper extremities.  Thereafter, in an April 2014 rating decision, the Appeals Management Center (AMC) granted these claims.  The Board finds that the grants of service connection for these disabilities constitute a full award of the benefits sought on appeal with respect to the issues of a neurological disorder involving the upper extremities.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).

In June 2013, the Veteran testified at a hearing conducted at the San Diego RO before a Veterans Law Judge (VLJ) at the Board.  A copy of the transcript has been associated with the claim folder.  In a January 2016 letter, the Veteran and his representative were notified by the Board that the VLJ who conducted the June 2013 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a VLJ, he was to respond within 30 days from the date of the letter.  A review of the record reveals that neither the Veteran nor his representative has requested hearing before another Member of the Board.  As such, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the Veteran's claim, in part, for the AOJ to obtain the Veteran's outstanding service treatment records.  The AMC subsequently requested the Veteran's service treatment records in October 2013 from the service records department.  Although the service department responded with the Veteran's service personnel records, the Veteran's service treatment records were not delivered.  Crucially, the Veteran was not provided with notice pursuant to 38 C.F.R. § 3.159(e) that the service treatment records could not be obtained.  Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the Veteran in this matter.  As such, the Board finds it has no choice but to remand this claim and direct the AOJ to inform the Veteran of the unavailability of service treatment records pursuant to 38 C.F.R. § 3.159(e), and provide him the opportunity to provide a copy of the identified records to the VA.  Additionally, the AOJ should inform the Veteran of alternative evidence that he may submit in lieu of the service treatment records to substantiate his claim.  See M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.   

With regard to the Veteran's claim of entitlement to service connection for lupus, he contends that this disability is related to his military service, to include as due to herbicide exposure.  The Veteran has not been afforded a VA examination to determine whether his lupus is etiologically related to his period of active duty service or to his herbicide exposure.  The Board notes that the Veteran served in the Republic of Vietnam during his military service, and therefore his exposure to herbicides is presumed.  Also, the Veteran has a current diagnosis of lupus.  See, e.g., a VA treatment record dated December 2009.  The Board observes that current VA regulations do not provide that lupus is a presumptive disability associated with herbicide exposure 38 C.F.R. § 3.309(e).  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's diagnosed lupus and his period of military service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has lupus that is etiologically related to his active military service, to include herbicide exposure.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the unavailability of his service treatment records pursuant to 38 C.F.R. § 3.159(e).  He should also be notified of alternate sources of evidence that can supplement the available records.  See M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.  He must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of his lupus. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

Based on the review and the examination, the examiner should respond to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lupus had its onset in service, or is otherwise etiologically related to his period of active duty service, to include his credible report of herbicide exposure during service in Vietnam.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




